 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TERRENCE SELDON, )
)
Plaintiff, )
)

Vv ) Case No. 1:19-CV-90
)

) District Judge Baxter
JOHN E. WETZEL, et al., )
Defendants. )

MEMORANDUM ORDER

This action was received by the Clerk of Court on March 29, 2019, and was referred to
United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4
of the Local Rules for Magistrate Judges.

Defendants filed partial motions to dismiss. ECF No. 29; ECF No. 43. Plaintiff filed
briefs in opposition. ECF No. 34; ECF No. 47; ECF No. 48. |

On February 6, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation
recommending that the partial motions to dismiss be granted. ECF No. 62. Plaintiff filed
Objections to the Report and Recommendation [ECF No. 68], as well as a Motion to Amend the
Objections [ECF No. 72].

After de novo review of the complaint and documents in the case, together with the report

and recommendation, objections, and amended objections thereto, the following order is entered:

AND NOW, this 26th day of February 2020;

 
 

 

IT IS ORDERED that the motion to amend objections [ECF No. 72] is granted and the
amended objections have been considered.

IT IS FURTHER ORDERED that the partial motions to dismiss [ECF No. 29; ECF No.
43] are GRANTED. The following claims are hereby dismissed with prejudice:

1) Seldon’s claims for monetary damages against the Corrections Defendants in
their official capacities;

2) Seldon’s claims against Wetzel, Overmyer, Oberlander, Silva, Smith,
Ferdarko and Lamoreaux for lack of personal involvement;

3) Seldon’s medical deliberate indifference claims against the Corrections
Defendants; and

4) Seldon’s due process claim.

IT IS FURTHER ORDERED that because all claims against them have been dismissed
with prejudice, the Clerk of Court is directed to terminate the following as Defendants to this
action: Wetzel, Overmyer, Oberlander, Silva, Smith, Ferdarko and Lamoreaux.

AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on February 6, 2020 [ECF No. 62] is adopted as the opinion of the court.

/s/ Susan Paradise Baxter
SUSAN PARADISE BAXTER
United States District Judge

 
